Citation Nr: 0639110	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-44 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  In a June 2004 determination, the RO denied the veteran's 
service connection claim for prostatitis.

2.  On October 16, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his representative, that he wished to 
withdraw his current claim on appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to service connection for 
prostatitis, the Board does not have jurisdiction to consider 
the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a determination dated June 2004, the RO denied the 
veteran's claim for entitlement to service connection for 
prostatitis.  The veteran filed an NOD as to that 
determination in August 2004, an SOC was issued in December 
2004, and the veteran perfected his appeal in December 2004.

In a statement from the appellant's representative, received 
on October 16, 2006, the representative indicated that the 
veteran wished to withdraw his appeal as to the claim of 
entitlement to service connection for prostatitis since he 
had been granted 100 percent disability for prostate cancer.  
The representative attached a letter from the veteran stating 
that he wished to withdraw the claim for service connection 
for prostatitis to this statement.  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to that matter.  Hence, no allegations of errors 
of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claim, and it must be dismissed, without prejudice.  
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to service 
connection for prostatitis is dismissed.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


